EXHIBIT 10.9

 
AGREEMENT OF SALE


Finishing Touches Home Goods Inc., a Nevada corporation ("SELLER"), hereby sells to
0925896 BC Ltd. ("BUYER") all ofthe capital stock of Finishing Touches Home
Goods Inc., a corporation incorporated  under the laws of the Province of
Ontario, Canada ("ONTARIO CORP.") for a cash payment of $1.00 and other good and
valuable consideration in hand received.
 
The SELLER warrants to the BUYER that it has good and marketable title to the shares
of  ONTARIO  CORP., all of which are free and clear of all liens, charges and
encumbrances.
 
The BUYER accepts the shares of ONTARlO  CORP. and agrees to hold the SELLER
harmless from any claim or liability arising out of the operations  of ONTARlO
 CORP. before and after the date hereof.
 
Dated: June 14.2012, effective as of June 14, 2012.
 
IN  WITNESS WHEREOF this Agreement has been executed  as of the day and year
first above written.






FINISHING TOUCHES HOME GOODS INC.
(a Nevada Corporation)
 
[fntu_ex109001.jpg]

 
 
BUYER
 
[fntu_ex109002.jpg]